ORDER
11 Having considered the transcript of proceedings in the hearing before the assigned Referee, the surrebuttals filed by the Protestants to the last 83,204 signature challenges, the Protestants' Brief in Support of Proposition that the Entire TABOR Petition Should Be Thrown Out, the Protestants' Renewal of the above mentioned proposition, the Protestants' Motion for Oral Argument, the Protestants' Exceptions to the Referee's Report, the Proponent's Exceptions to the Report of the Referee, the Proponent's Response to the Motion to Throw Out Petition, Protestant Fannie Bates' Brief in Chief, the Briefs in Chief of the Protestants and the Proponent (along with the Proponent's Correction on its Cover Page), and the Response Briefs of the Protestants and the Proponent, THE COURT DETERMINES:
1) The above styled and numbered cause fails for numerical insufficiency of signers;
2) The evidence supports substantial illegal participation of out-of-state cireula-tors. Title 84 0.98.2001 § 8.1; the Okla. Const. art. 8, § 1;
3) Oral argument is denied.
T2 IT IS THEREFORE, ORDERED AND ADJUDGED AND DECREED that the above styled and numbered cause fails for numerical insufficiency of signers. An official opinion will follow specifically addressing the issues of the signers' numerical insufficiency and of illegal activities by out-of-state cireulators in the Oklahoma petition drive.
T8 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS s318T DAY OF AUGUST, 2006.
WATT, C.J., WINCHESTER, V.C.J., LAVENDER, HARGRAVE, KAUGER, EDMONDSON, TAYLOR, COLBERT, JJ.: concur.